Citation Nr: 0707481	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1977 
to June 1997.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  In 
a May 2004, rating decision, the RO, in pertinent part, 
denied a claim of entitlement to service connection for 
hypertension.  The veteran ultimately perfected an appeal of 
that decision.

In a June 2004, rating decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  In a September 2004, statement 
of the case, however, the RO ostensibly determined that new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss, but then denied the underlying service connection 
claim.  Notwithstanding that decision, it is incumbent upon 
the Board to review the issue of whether the claim of 
entitlement to service connection for bilateral hearing loss 
had been properly reopened, and if it was, to then review the 
underlying claim.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss; 
the veteran was duly notified of the decision by a letter 
dated in February 1998, but did not enter notice of 
disagreement with this decision within one year of such 
notice.  The basis for the denial of service connection was 
that bilateral hearing loss for VA purposes was not noted in 
service, or shown on current examination.  

2.  The evidence associated with the claims file subsequent 
to the February 1998 RO decision to deny the claim of service 
connection for bilateral hearing loss is neither cumulative 
nor redundant, and by itself or in connection with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss. 

3.  The competent evidence establishes that the veteran does 
not have bilateral hearing loss recognized as a disability 
for VA purposes.


CONCLUSIONS OF LAW

1.  The RO's February 1998 decision to deny the claim of 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2006).  

2.  The evidence received subsequent to the RO's February 
1998 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159, 20.1103 (2006).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met or approximated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for bilateral 
hearing loss.  He claims that this disorder is related s are 
related to experiences that he had in service which included 
high noise environment exposure due to working around large 
generators and large trucks in motor pool and field 
environments.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim, first on the basis of whether 
the previously denied and final claim can be reopened, and 
then on the basis of a de novo review of the claim.  

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran VCAA notice by letter dated 
September 2004.  In the notices, the veteran was informed of 
the type of evidence needed to substantiate the claim of 
service connection for bilateral hearing loss, namely 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service; or evidence that the claimed disability was 
caused or made worse by a service-connected disability.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include notice as 
to the type of evidence needed to reopen the claim, the Board 
finds the lack of notice to be nonprejudicial as new and 
material evidence has been submitted and the claim is 
reopened.  Furthermore, to the extent that the VCAA notice 
did not include the degree of disability assignable, as the 
claim of service connection is denied, there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice as required under Dingess 
at 19 Vet. App. 473.

In addition, to the extent that the VCAA notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence and to address the issue at 
a hearing.  And the claim has been readjudicated following 
the content-complying notice, as evidenced by the 
supplemental statement of the case in July 2005.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  In 
addition, the RO provided a VA audiology examination in March 
2004, regarding the pertinent issue.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
in developing the facts pertinent to the issue is required to 
comply with the duty to assist under the VCAA.  

New and Material Evidence to Reopen the Claim

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In a February 1998 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss; the veteran 
was duly notified of the decision by a letter dated in 
February 1998, but did not enter notice of disagreement with 
this decision within one year of such notice.  The decision 
therefore became final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the VCAA apply 
to a claim to reopen a finally decided claim that was 
received on or after August 29, 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).  As the veteran's claim to reopen was inferred by 
the RO from the report of a VA audiological examination on 
March 16, 2004 which was subsequent to the August 29, 2001 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence at 38 C.F.R. § 3.156(a) apply.  

For claims to reopen filed subsequent to August 29, 2001, new 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In this case, the RO ostensibly determined that the requisite 
new and material evidence had been presented, and did reopen 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Notwithstanding that favorable 
decision, the Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's February 1998 rating decision which is neither 
cumulative nor redundant, and by itself or in connection with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss.  

The basis for the February 1998 denial of service connection 
was that bilateral hearing loss for VA purposes had not been 
shown in service or at the time of the February 1998 rating 
decision.  Specifically, the decision was based upon the 
audiometric findings shown upon the veteran's July 1997 
service separation examination.  Specifically, separation 
audiometric findings showed the decibel loss for the right 
ear as 5, 5, 0, 10, and 10, and for the left ear as 5, 0, 15, 
10 and 20 for the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, with a resulting diagnosis of "hearing 
loss".  

The new evidence associated with the claims file subsequent 
to the February 1998 RO decision includes the report of the 
March 2004 VA audiology examination.  Audiometric findings in 
this examination showed the decibel loss for the right ear as 
10, 10, 15, 20, and 10, and for the left ear as 15, 15, 15, 
30 and 25 for the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz.  

Allowing the benefit of the doubt in this analysis, the Board 
finds that the noted evidence received subsequent to the RO's 
February 1998 rating decision denial is new and material 
because it provides medical evidence that the pure tone 
thresholds found on audiometric testing have worsened since 
February 1998.  As noted above, the claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new 
and material.

In short, the requirements to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
have been met.  Accordingly, the Board concurs with the 
threshold determination of the RO in finding that the 
veteran's claim is reopened.  

Having reopened the aforementioned claim, the Board will 
proceed to adjudicate it on a de novo basis along.  Because 
the Board has already determined that the RO satisfied the 
notification and assistance requirements of the VCAA 
regarding the underlying claim of service connection, and 
because the RO has specifically adjudicated this claim on a 
de novo basis, the Board believes that the veteran will not 
be prejudiced by this action.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

De Novo Review of Entitlement to Service Connection 

Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2006), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The CAVC held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  1) medical evidence of a current disability; 2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed bilateral hearing loss.  
The Board finds that the preponderance of the evidence is 
against the current existence of the claimed bilateral 
hearing loss and that the Hickson element (1) has therefore 
not been satisfied as to this claim.

There is of record the March 2004 VA audiometric examination 
report that represents the most current audiometric 
examination of record, and indeed, the most profound measure 
of hearing loss in the claims file.  On the authorized VA 
audiological evaluation in March 2004, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT
15
15
15
30
25

The veteran's average puretone decibel loss was 14 decibels 
in the right ear and 21 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 94 in the left ear.  The diagnosis was 
hearing within normal limits for VA rating purposes, 
bilaterally.  

The Board finds that the preponderance of the competent 
evidence in this case is against the current existence of 
bilateral hearing loss for purposes of VA compensation.  
Although the record substantiates the veteran's contentions 
that he had reduced hearing acuity in service, the medical 
evidence stands formidably against the finding of the current 
existence of bilateral hearing loss as defined by the 
applicable regulations.  As noted, the March 2004 VA 
audiometric tests included puretone threshold studies and 
speech recognition tests.  In the VA audiometric examination, 
none of the auditory thresholds for the right ear at 500, 
1000, 2000, 3000, or 4000 was 26 decibels or greater, and 
only one threshold at 4000 Hertz was greater than 26 decibels 
in the left ear.  Further, speech recognition bilaterally was 
94 percent or greater.  Thus, the criteria for the 
recognition by VA of bilateral hearing loss for purposes of 
service connection have not been met.  38 C.F.R. § 3.385.  
The Board concludes that the preponderance of the evidence is 
firmly against a finding of current bilateral hearing loss 
for VA purposes of service connection.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for bilateral hearing loss, where, as in the 
present case, the preponderance of the evidence fails to 
demonstrate that the appellant currently has the claimed 
disability for VA benefits purposes.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225.  

While the Board is sympathetic to the appellant's assertions 
that he has a hearing loss problem that has continued to 
worsen since service, the Board is bound by the applicable 
laws and regulations.  As discussed in detail above, the 
regulatory criteria for the recognition by VA of bilateral 
hearing loss for purposes of service connection have not been 
met.  38 C.F.R. § 3.385.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed disorder.  Clearly, 
the preponderance of the evidence is against the claim.  
Thus, the Board concludes that the appellant's claim for 
service connection for bilateral hearing loss must be denied.


ORDER

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  To this extent only, the benefit 
is granted.

The claim of entitlement to service connection for bilateral 
hearing loss is denied.




REMAND

In January 2005, the veteran underwent a VA examination to 
determine the nature and etiology of the veteran's claimed 
hypertension.  The examiner determined that the veteran's 
hypertension was unrelated to the veteran's service-connected 
atrioventricular (AV) block.  The examiner explained that the 
AV block was an asymptomatic condition, and not one of the 
risk factors for hypertension.  The examiner also explained 
that the veteran's hypertension was most likely essential and 
hereditary in nature because of a family history that is 
documented in his records.  

In October 2006, the veteran and his representative each 
directed letters to the RO that contained additional medical 
evidence in support of the veteran's claim.  Specifically, 
this medical evidence included a medical opinion from a 
private physician, Alfred Varela, M.D., to the effect that 
the medical evidence contained in the veteran's service 
medical records were compatible with the diagnosis of 
hypertension.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 19.37(a) (2006).  

The additional medical evidence received in October 2006 is 
clearly pertinent to the claim on appeal.  A supplemental 
statement of the case was not issued in response to that 
evidence, and neither the veteran nor his representative 
provided a waiver of initial RO review of this evidence in 
conjunction with its transmittal.  Further, a January 2007 
Appellant's Brief from the veteran's representative did not 
contain such a waiver.  It is thus incumbent upon the RO 
through the AMC to review the evidence and issue an 
appropriate supplemental statement of the case.  

Furthermore, in light of the private physician's 
determination that the veteran's hypertension may have had 
its onset during the veteran's period of active duty, the 
Board finds that another VA examination is warranted.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The AMC should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities which have treated him 
for hypertension.  He should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider identified.  When the 
veteran responds, the AMC should obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the AMC 
should inform the veteran of such.

2.  The AMC should arrange for the 
veteran to undergo an examination to 
clarify the nature and etiology of his 
claimed hypertension.  The claims folder 
must be made available to the medical 
reviewer in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history, to include 
the veteran's service medical records and 
the letters from Dr. Alfred Varela.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether the veteran has hypertension that 
at least as likely as not manifested 
while he was on active duty, or during 
the one year period following separation.  
If it is found that chronic hypertension 
did not manifest during these periods, 
the examiner should offer an opinion as 
to whether the veteran's current 
hypertension is otherwise related to his 
military service.  Any diagnostic testing 
which is deemed to be appropriate by the 
examiner should be accomplished.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.

3.  After undertaking any additional 
evidentiary development deemed necessary, 
the AMC should readjudicate the claim of 
entitlement to service connection for 
hypertension, to include consideration of 
all evidence received since the July 2005 
SSOC.  If the determination is not a full 
grant of benefits sought, furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford him and his representative an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


